DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 03/04/2022 are acknowledged and entered.

Claims 1-30 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-30 are currently pending.  

Election/Restrictions
Upon reconsideration of the species election mailed on 01/27/2022 and in view of both applicant species elections and instant claim 15, the species election requirement has been withdrawn.  Accordingly, claims 1-30 are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 17/233,507 that was filed on 04/18/2021.  17/233,507 is a CON of 16/983,740 filed on 08/03/2020.  16/983,740 claims priority to three provisional applications, which are 62/883,809 that was filed on 08/07/2019, 62/895,869 that was filed on 09/04/2019, and 63/100,611 that was filed on 03/23/2020.  Therefore, this application has an effective filing date of 08/07/2019 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 03/22/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Applicant is advised that should claim 23 be found allowable, claims 27 and 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Here, claim 23 recites a “composition for use in growing hair comprising about 0.04 - 0.4% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not comprise finasteride”.  Claim 27 recites a “composition for use in growing hair comprising about 0.04 - 0.4% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not comprise finasteride”.  Claim 29 recites a “composition for use in growing hair comprising about 0.04 - 0.4% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not comprise finasteride”.  The claimed compositions of both claims 29 and 30 are identical in structural features (i.e. comprises ‘latanoprost’, ‘minoxidil’, does not include ‘finasteride’) as the claimed composition of claim 23.  Further, the claimed concentration/amount of ‘latanoprost’ and ‘minoxidil’ of both claims 29 and 30 are identical to the claimed concentration/amount of ‘latanoprost’ and ‘minoxidil’ of claim 23.  Therefore, both claims 29 and 30 are identical duplicate of claim 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 13, 14, 17-20, and 23-24 of U.S. Patent No. 10,987,355 B2 (referred hereinafter as Wurst). Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1-14 and the composition of claims 1-5, 7, 13, 14, 17-20, and 23-24 of Wurst have similar structural features.

17/492,946
US 10,987,355 B2
1. A composition for use in growing hair comprising about 0.05 - 0.3% w/v latanoprost and about 2 - 7% w/v 
1. A composition for use in the treatment of hair loss wherein the active agents consist of about 0.05% - 0.5% w/v of one selected from the group consisting of latanoprost 
2. The composition for use in growing hair of claim 1, further comprising 0.06 - 0.2% w/v latanoprost and 2 - 6% minoxidil, wherein the composition does not comprise finasteride.
2. The composition of claim 1 wherein the composition has about 0.1 % w/v latanoprost or latanoprost acid and about 5% w/v minoxidil.
8. The composition according to claim 1, further comprising about 0.1 % w/v
latanoprost and about 5% w/v minoxidil.
3. The composition of claim 1 wherein the composition has about 0.08% w/v latanoprost or latanoprost acid and about 4% w/v minoxidil.

4. The composition according to claim 1 wherein the composition has about 0.3% w/v latanoprost or latanoprost acid and about 5% w/v minoxidil.
3. The composition of claim 2, further comprising at least one selected from
the group consisting of ethanol, propylene glycol and water and at least one selected
from the group consisting of benzyl alcohol, oleic acid, oleyl alcohol and polyoxyethylene lauryl alcohol.
13. The composition of claim 4 further comprising ethanol, propylene glycol, water and at least one selected from
the group consisting of benzyl alcohol, oleic acid and polyoxyethylene lauryl alcohol.
4. The composition of claim 1, wherein the composition comprises ethanol, propylene glycol, polysorbate, water and at least one selected from the group consisting of acetic acid, oleic acid and benzyl alcohol.
14. The composition of claim 2 wherein the composition comprises ethanol, propylene glycol, polysorbate, water and at least one selected from the group consisting of acetic acid, oleic acid and benzyl alcohol.
5. The composition of claim 4, wherein the composition comprises propylene glycol, ethanol and acetic acid.
18. The composition according to claim 4 further comprising oleyl alcohol.
6. The composition of claim 1, wherein the composition comprises propylene glycol and ethanol.
19. The composition according to claim 18 further comprising propylene glycol, ethanol, and diethylene glycol monoethyl ether.
7. The composition of claim 1, wherein the composition comprises at least two selected from the group consisting of ethanol, propylene glycol, polyoxyethylene 80,
and propanediol and at least one selected from the group consisting of acetic acid, oleic acid and oleyl alcohol.
17. The composition of claim 2 wherein the composition comprises at least two selected from the group consisting ethanol, propylene glycol, polyoxyethylene 80, and propanediol and at least one selected from the group consisting of acetic acid, oleic acid and oleyl alcohol.
9. The composition according to claim 8, further comprising propanediol,

5. The composition of claim 2 further comprising oleyl alcohol or ethanol.

7. The composition of claim 5 further comprising acetic acid and one selected from the group consisting of polysorbate

10. The composition according to claim 9, wherein the composition comprises about 50% w/v propylene glycol, about 25% w/v ethanol, about 2 - 5% w/v diethylene glycol monoethyl ether and water.
20. A composition according to claim 19 wherein the composition comprises 50% w/v propylene glycol, 25% w/v ethanol, 2-5% w/v diethylene glycol monoethyl ether and water.
14. The composition according to claim 1 comprised of about 0.08 % w/v latanoprost, about 5% w/v minoxidil, about 3% w/v oleic acid, about 50% w/v propylene glycol, about 30% w/v ethanol, about 2% w/v diethylene glycol monoethyl ether and
water.
22. A composition according to claim 3 consisting of 0.08% w/v latanoprost, 4% w/v minoxidil, 3% w/v oleic acid, 50% w/v propylene glycol, 30% w/v ethanol, water and 2% w/v diethylene glycol monoethyl ether.
12. The composition according to claim 1 comprised of about 0.1 % w/v latanoprost, about 5% w/v minoxidil, about 2% w/v oleic acid, about 50% w/v propylene glycol, about 30% w/v ethanol, water and about 2% w/v diethylene glycol monoethyl
ether.

11. The composition according to claim 1 comprised of about 0.1 % w/v latanoprost, about 5% w/v minoxidil, about 3% w/v oleyl alcohol, about 50% w/v propylene glycol, about 30% w/v ethanol, water and about 2% w/v diethylene glycol monoethyl ether.
23. A composition according to claim 2 consisting of about 0.1% w/v latanoprost, about 5% w/v minoxidil, about 2% w/v oleyl alcohol, about 50% w/v propylene glycol, about 30% w/v ethanol, water and about 3% w/v diethylene glycol monoethyl ether.
13. The composition according to claim 1 comprised of about 0.08 % w/v latanoprost, about 5% w/v minoxidil, about 2% w/v oleyl alcohol, about 50% w/v propylene glycol, about 30% w/v ethanol, about 3% w/v diethylene glycol monoethyl ether and water.
24. A composition according to claim 3 consisting of 0.08% w/v latanoprost, 4% w/v minoxidil, 2% w/v oleyl alcohol, 50% w/v propylene glycol, 30% w/v ethanol, water and 3% w/v diethylene glycol monoethyl ether.


That is the composition of the instant application is generic to the composition of Wurst or in other word claims 1-14 are anticipated by claims 1-5, 7, 13, 14, 17-20, and 23-24 of U.S. Patent No. 10,987,355 B2.
Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,987,355 B2.

Claims 1, 2, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,987,355 B2 (referred hereinafter as Wurst). Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1 and 2; and the composition of claims 1-4 of Wurst have similar structural features.

17/492,946
US 10,987,355 B2
1. A composition for use in growing hair comprising about 0.05 - 0.3% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not comprise finasteride.
1. A composition for use in the treatment of hair loss wherein the active agents consist of about 0.05% - 0.5% w/v of one selected from the group consisting of latanoprost and latanoprost acid and 1% - 8% w/v minoxidil.

2. The composition of claim 1 wherein the composition has about 0.1 % w/v latanoprost or latanoprost acid and about 5% w/v minoxidil.
2. The composition for use in growing hair of claim 1, further comprising 0.06 - 0.2% w/v latanoprost and 2 - 6% minoxidil, wherein the composition does not comprise finasteride.
3. The composition of claim 1 wherein the composition has about 0.08% w/v latanoprost or latanoprost acid and about 4% w/v minoxidil.

4. The composition according to claim 1 wherein the composition has about 0.3% w/v latanoprost or latanoprost acid and about 5% w/v minoxidil.


While Wurst does not specifically claim the limitations as recited by instant claims 16 and 22, these limitations are functional limitations that characterize intrinsic 
While Wurst does not specifically claim the limitations as recited by instant claims 17-21, these limitations are directed to a process of using the claimed composition, where these claimed method steps do not impart any type of distinctive structural characteristic to the claimed composition as a whole.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).  Further, Wurst does claims that the composition is use for treating hair loss, and as a result, this use is of the same scope as the use as claimed by instant claims 1, 2, and 17-21 as a whole.
Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 10,987,355 B2.

Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,987,355 B2 (referred hereinafter as .  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 23-26; and the composition of claims 1 and 2 of Wurst have similar structural features.

17/492,946
US 10,987,355 B2
23. A composition for use in growing hair comprising about 0.04 - 0.4% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not
comprise finasteride.
1. A composition for use in the treatment of hair loss wherein the active agents consist of about 0.05% - 0.5% w/v of one selected from the group consisting of latanoprost and latanoprost acid and 1% - 8% w/v minoxidil.

2. The composition of claim 1 wherein the composition has about 0.1 % w/v latanoprost or latanoprost acid and about 5% w/v minoxidil.


While Wurst does not specifically claim the limitation as recited by instant claim 24, this limitation is a functional limitation that characterize intrinsic properties of the claimed composition, which is claimed by Wurst.  As recognized by MPEP § 2112.01(II), "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
While Wurst does not specifically claim the limitations as recited by instant claims 25 and 26, these limitations are directed to a process of using the claimed composition, In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).  Further, Wurst does claims that the composition is use for treating hair loss, and as a result, this use is of the same scope as the use as claimed by instant claims 23, 25, and 26 as a whole.
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,987,355 B2.

Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 17 of U.S. Patent No. 10,987,355 B2 (referred hereinafter as Wurst). Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 27 and 28; and the composition of claims 1, 2, and 17 of Wurst have similar structural features.

17/492,946
US 10,987,355 B2
27. A composition for use in growing hair comprising about 0.04 - 0.4% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not
comprise finasteride.
1. A composition for use in the treatment of hair loss wherein the active agents consist of about 0.05% - 0.5% w/v of one selected from the group consisting of latanoprost and latanoprost acid and 1% - 8% w/v minoxidil.

2. The composition of claim 1 wherein the composition has about 0.1 % w/v latanoprost or latanoprost acid and about 5% w/v minoxidil.
28. The composition of claim 27 further comprising one selected from the group consisting of oleyl alcohol, oleic acid and acetic acid.
17. The composition of claim 2 wherein the composition comprises at least two selected from the group consisting ethanol, propylene glycol, polyoxyethylene 80, and propanediol and at least one selected from the group consisting of acetic acid, oleic acid and oleyl alcohol.



Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,987,355 B2.

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 23 of U.S. Patent No. No. 10,987,355 B2 (referred hereinafter as Wurst). Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 29 and 30; and the composition of claims 1, 2, and 23 of Wurst have similar structural features.

17/492,946
US 10,987,355 B2
29. A composition for use in growing hair comprising about 0.04 - 0.4% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not
comprise finasteride.
1. A composition for use in the treatment of hair loss wherein the active agents consist of about 0.05% - 0.5% w/v of one selected from the group consisting of latanoprost and latanoprost acid and 1% - 8% w/v minoxidil.

2. The composition of claim 1 wherein the composition has about 0.1 % w/v latanoprost or latanoprost acid and about 5% w/v minoxidil.
30. The composition of claim 29 further comprising at least one selected from the group consisting of ethanol, propanediol, propylene glycol, diethylene glycol monoethyl ether and polyethylene glycol.
23. A composition according to claim 2 consisting of about 0.1% w/v latanoprost, about 5% w/v minoxidil, about 2% w/v oleyl alcohol, about 50% w/v propylene glycol, about 30% w/v ethanol, water and about 3% w/v diethylene glycol monoethyl ether.



Thus, the examined claims would be obvious over the claims of U.S. Patent No. 10,987,355 B2.

Claim 1, 2, and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 16 of copending Application No. 17/501,130 (reference application; based on claims amendment filed on 12/17/2021 and hereinafter refers to as Wurst). Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1, 2, and 8; and the composition of claims 10-12 and 16 of Wurst have similar structural features.

17/492,946
17/501,130
1. A composition for use in growing hair comprising about 0.05 - 0.3% w/v latanoprost and about 2 - 7% w/v minoxidil, wherein the composition does not comprise finasteride.
10. A pharmaceutical composition wherein the active agents consist of 0.05% - 0.5% w/v latanoprost and 2 - 7 % w/v minoxidil.

11. The pharmaceutical composition of claim 10 wherein the pharmaceutical
composition is applied to the scalp for use in treatment of hair loss.
2. The composition for use in growing hair of claim 1, further comprising 0.06 - 0.2% w/v latanoprost and 2 - 6% minoxidil, wherein the composition does not comprise finasteride.
12. The pharmaceutical composition of claim 11 wherein the pharmaceutical
composition consists of 0.07 - 0.1 % w/v latanoprost and 4 - 6% w/v minoxidil.
8. The composition according to claim 1, further comprising about 0.1 % w/v
latanoprost and about 5% w/v minoxidil.
16. The pharmaceutical composition of claim 10 wherein the active agents consist of 0.06% - 0.4% w/v latanoprost and 3 - 6% w/v minoxidil.


.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
March 25, 2022